Citation Nr: 0735096	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to attorney fees.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served with the United States Public Health 
Service from August 1971 to June 2001.  By November 2001 and 
January 2003 decisions, the RO granted service-connected VA 
compensation benefits to the veteran effective from July 1, 
2001, the day after he retired from service. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 decision by the RO in which it denied 
entitlement to attorney fees.  The appellant attorney seeks 
VA approval of attorney fees pursuant to a fee agreement 
entered into with the veteran on January 21, 2004.   The fee 
agreement was for representing the veteran in connection with 
a VA claim of overpayment allegedly resulting from double 
payment of Public Health Service retirement benefits and VA 
disability benefits.  

The appellant testified at a hearing held at the RO during 
August 2007 before the undersigned Board member.   


FINDINGS OF FACT

1.  All services performed pursuant to the January 2004 fee 
agreement between the appellant and the veteran were 
performed at the RO level; no services were provided 
subsequent to a final decision by the Board. 

2.  The January 2004 fee agreement between the appellant and 
the veteran did not meet the basic statutory and regulatory 
requirements for payment of attorney fees; it is not a valid 
enforceable contract.



CONCLUSION OF LAW

The claim seeking entitlement to attorney fees lacks legal 
merit.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the pertinent 
facts in this case are not in dispute.  Resolution of this 
appeal depends on the application of the law rather than 
weighing of the evidence.  Under such circumstances, the 
Veterans Claims Assistance Act of 2000 (VCAA) does not apply.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The applicable federal statute states that a fee may not be 
charged, allowed, or paid for services of agents or attorneys 
provided before the date on which the Board first makes a 
final decision in the case.  Criminal penalties are provided 
for violation of the statute.  38 U.S.C.A. §§ 5904(c), 5905 
(West 2002).  The purpose of the statute is to provide 
protection to the veteran from improvident bargains, and to 
prevent unjust claims for mere clerical assistance essential 
to preparation of papers necessary to presentation of claims.  
Smith v. United States, 83 F.2d 631 (1936); Hoffmaster v. 
Veterans Administration, 444 F.2d 192 (1971).    

The pertinent regulations governing the award of attorney 
fees provide that if the following conditions are met, 
attorney fees may be available: (1) A final decision was 
promulgated by the Board with respect to the issue, or 
issues, involved; and (2) The attorney was retained not later 
than one year following the date on which the decision of the 
Board with respect to the issue, or issues, involved was 
promulgated.  38 C.F.R. § 20.609(c) (2007).  In the present 
case, the Board finds that neither of these conditions has 
been met.

The essential facts considered are that, in an August 2003 
due process letter, the veteran was first notified by the RO 
of its intent to withhold (recoup) his VA compensation from 
July 1, 2001 to November 1, 2003.  By a December 2003 letter, 
the RO notified the veteran that his VA benefits had been 
suspended in order to recoup the alleged overpayment.  In a 
letter dated January 9, 2004, the RO notified the veteran 
that withholding of his benefits would begin in April 2004 on 
an alleged overpayment sum of $60,163.00.  On January 21, 
2004 the veteran signed a fee agreement with the appellant 
for defending him against the RO's claim for reimbursement.  
The appellant filed a request for waiver and dispute of debt 
on behalf of the veteran dated January 20, 2004, with the RO.  
In a March 2005 decision, the RO granted the veteran's 
request for waiver of repayment of the sum of $23,736.00 (the 
prior demanded sum of $60,163.00 was apparently an erroneous 
calculation).         

In his March 2005 claim for attorney fees, the appellant 
stated that he was appealing the RO's March 2005 decision 
because it failed to mention attorney fees, and that the sum 
of $4,597.00 was requested from VA for his legal services.  
By an April 2005 decision, the RO denied entitlement to 
attorney fees based, in pertinent part, on the fact that the 
above cited conditions for an attorney fee agreement had not 
been met.  

In his testimony at the August 2007 hearing, the appellant 
acknowledged that his representation of the veteran did not 
involve services for appeal of a decision by the Board.  He 
contended that the veteran was not a claimant because he had 
not filed a claim for benefits, that at the time the fee 
agreement was made the veteran was neither a claimant nor an 
appellant, and therefore VA did not have jurisdiction over 
the fee agreement between himself and the veteran.  He 
contended that because the RO stated in its decision that he 
was not entitled to an attorney fee from an award of past due 
benefits, because there was no such award of past-due 
benefits he should be entitled to collect his fee directly by 
the veteran, including in civil court proceedings.  He also 
contended that, because his services obtained a successful 
result and substantial savings for the veteran, he should be 
compensated.

The Board finds that the appellant's contentions are without 
merit.  The RO has jurisdiction to determine overpayment 
claims pursuant to 38 C.F.R. § 1.956 (a)(1)(i) (2007).  The 
request for waiver of overpayment filed by the appellant on 
behalf of the veteran falls within the definition of "claim-
application" pursuant to 38 C.F.R. § 3.1(q) (2007).  The 
Board has jurisdiction to review attorney fee agreements 
pursuant to 38 C.F.R. § 20.609 (4)(i) (2007).  The Board also 
notes that the initial August 2003 due process letter to the 
veteran notified him that there was a limitation on fees by 
attorneys or agents, that an attorney or agent could only 
charge a fee under certain circumstances for services 
provided after a Board decision.  Review of the January 2004 
fee agreement between the appellant and the veteran reveals 
that the appellant agreed to represent the veteran in 
proceedings with VA.  The agreement shows that the appellant 
expected to be paid his contingent fee by VA in the event of 
a successful result.













	(CONTINUED ON NEXT PAGE)


The prohibitive language of the applicable federal statute 
and regulations is clear.  The Board finds that the January 
2004 fee agreement between the appellant and the veteran is 
not a valid enforceable contract because it did not comply 
with the basic statutory and regulatory conditions.  38 
U.S.C.A. §§ 5904(c) (West 2002); 38 C.F.R. § 20.609(c) 
(2007).  Therefore, the appellant's claim must be denied.   


ORDER

Entitlement to attorney fees is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


